በግብርና ሚኒስቴር
እና
ጥጋብ አግሮ ኢንዱስትሪ መካከል የተፈፀመ
የመሬት ኪራይ ውል ስምምነት

ይህ የሥሪት ኪራይ ውል ስምምነት በግብርና ማ

፡:፡. አድራሻው በቦሌ አ/ከተማ ስ አበባ
ኢትዮጵያ የሚገኝ መሆኑ አና ከዚህ በኋላ ‹‹አከራይ›› በመባል በ“

ታወቀው
እና

፲.2# ለ" ፅ#ፍሰ”ሪ ከዚህ በማስከተል ‹‹ተከራይ›› በመባል የሚጠቀሰው በኢትዮ#።" ንግድ ህግ
መሰረት የ

፻መና የተመዘገበ፣፤ አድራሻው ለዳፅዕ ለ#ያ #ታማ አስተዳደር 7ፉፅዕ ፅሰ4ሳ፣ 4ፍሃፇ ክፍለ

”. ቀበሌ የቤት ቁጥር ለዳሰዕ ስቱ ዐፀ77 37 42 ዐ20970 63 6 27 መካከል
ሚል፡፡ ተከራይ

ከተማ
፡ፈ

(ሚለው አባባል አንደ አገባቡ የማህበሩን ተተኪዎች/ዐራሶፕ አንዳ፣ ሥ ወኪሉች
የ“ሂመለከት ነው፡፡

ከራይ በጥጥና ከተፈሪ

ራቲነት ሰሊጥና ሌ.
፦ሙሃሀ// ክልል ውስጥ ለልማ'1

ን የቅባት ሰብሉ
በቂ የሆነ መሬት በመፈለጉ፤

ልማት ለመሰማራ? ዐፊፇ###ፆሰ

አከራይ አስፈላጊውን ሠ

ቀጥሉ በተዘረዘሩት የውል ቃሎችና ሁኔታዎች መሰ ለተከራይ
ለመስጠት ፈቃ

በመሆኑ፤

ተዋዋይ ዐገናፕ # 22722ዐዐ2 ዓ.ም ከዚህ በታች በተዘረዘሩት የውል ታሉች
መሰረተ ይህንን የመፊት ሊዝ ስም'

አ. ሁኔታዎች

 ፈጽመዋል፡፡

አንቀጽ 1

የስምምነቱ ወሰን
1.1 የ..ህ የሊዝ ስምምነት ወሰን በረዥም ጊዜ የመሬት ሊዝ #ቤጋሻሃሥሰ ፉሦሙዝሃያ ክሓቁ. መታፅሰ

ዞን ዳቶ

<” ወረዳ ዋታ ቀበሌ ውስጥ በ 32ዐዐዐ ሄ/ር መሬት የያሇፐግ'ና ፣ፇፈሪ. 7፦ ቃታ

አርሻ ለማቋቋም ነው፡፡ መሬቱም በዚሁ አግባብ የሚከራየሃው መሥሪ ነ በአግባቡ
የመርበቀም አንዲሁም በመሬቱ ላይ የሚ

መዋቅር

ተከላዎች፣ ንብረቶ አና ሌሉች
በመሥራቱ ላይ የሚደረጉ ማሻሻያዎችን ለስራው ዓላማ ተግባራዊ ማድረግን የሚያካት [[መሆኑ፤

ከ
መፊት ሙሉ በሙሉ አና በብቸኝ

12 ይህ የመፊ

ስምምነት ከቪህ በማስከተል "የኪራይ መሬት" በመባል የሚጠ” ;ዘፀሁን የገጠር

ነ? ለመጠቀምና በቪህ ስምምነት በአንቀ

[ ሳተ በግልጽ

ኣ |

ኣ
ኒ
5
፪
/

ዷ

አንቀጽ 2
የኪራይ ዘመን እና በተከራየው መሬት ተከፋይ የሚሆነው የሊዝ ))ፍያ

21. ይህ የመሬት ኪራይ ስምምነት ለ 25 ዓመታት የፀና ይሆናል፡: ሆኖም በሳቱ ተዋዋይ
ዐገናች ስምምነት ለተጨማሪ አመታት ለታደስ ይችላል።፡

2.2 መሬተ ኪራይ ክፍዋያ አፈፃሀም፡-

ት ከተፈረመበት ቀን አንስቶ የመሬት ኪራይ ክዛ:ሆ የ 3 ዓ. |” የዕፀ

2.2.1 ይህ ስም
ጊዜ ያለ ሲሆን በዕፎይታ ጊዜው ያልተከፈለው የመሬት ኪራይ ዘክ ከዕፎይታ
ጊዜው በኋላ ባሉት ዓመታት እኩል ተካፍሎ በየዓመቱ ከመደበኛው ..: የሚከፈል

ይሆናል፡፡

222 ከዚህ በኋላ በዚህ ውል በአንቀጽ 1 ለተጠቀሰው የግብርና ኢንቨስትመን አንቅስቃሴ
ለአያንዳንዱ ሄክታር የብር2325 / ዝሮ ያሰፉ መፆዶ ሥጎ4 ሥሰቋሦ /#/ ”4 4።ያም
፲ፖ ፲ የኪራይ ክፍያ ይፈፀማል፡፡ በዚህ መሰረት በየዓመቱ ብር « ',500 (ብር
ሺድዕሦ መፆ #ቭና #ፃም ጂ# ለምዕም መፇዖ ብቻ) የሚከፈል ሲሀ"፣ "ዚህ ውል
ዘመን | ጠቅላላ የኪራይ ክፍያ መጠን ብር 72ዎሪ4225ዐዐ / #ረ' ለዕራ . 'ሦ ሟፈሐዖምፇ
ለራ መፆፉ ፅጎጎ ፅናታ ፳ሀ ለምዕምፖ መፆ ቻፓ ) ይሆናል፡፡

በዚህ ውል አማካኝነት ተከራይ የመሬት ኪራይ ክፍያ ሲከፈል የክ" “ው ደረሰኝ

ከ3
ኮ3
ሠ

፳/ቤተ መቅረብ ,.ለ(

ዐዲያውሃ ሊሰጠውና ቅጅው/ኮፒው ለወረዳ አስተዳ፤

2246 በዚህ አንቀጽ ላይ በቁጥር 2.31 የተጠቀሰው አንደተጠበቀ ሆኖ' ከላ ለተገለጸው
መሬት የአንድ አመት ቅድሚያ ክፍያ ተፈጻሚ ይሆ

፥. በሆነ ጊዜ አከራይ የመሬት ኪራይ ተመኑነን ለተከራይ በማሳ.” ሊያሻሽል

አንቀጽ 3
የተከራይ መብቶች
ተከራይ ከዚህ የሚከ14 መብቶች አሉት፡-
3.1. መሬቱን ስምምነት በተደረሰበት አግባበ ማልማት እና በስምምነቱ ታ/-” መሰረት

ማስተዳደር
3.2 በኢ"

ትመንት ፕርጀክቱ ዓይነት እና መጠን አንዲሁም አንደ አሣባብነቱ በ“: “ለከታቸው

የፈቃድ ጥያቄ በማቅረብ አና ምክክር በማድረሣ አንደ ግ፦ድብ፣ የ(‹/

መቤ

የሀይል ማመንጫ፤ የመስኖ ሲስተም፤ መንገዶች፤ ደድልድዮች፥፤ ፳/ቤቶ"

ህንዛሥች፣ የነዳድ ማደያ፣ የጤና አና የትምህርት ተቋማት የመገንባት |1..ህ

ከሚመለከታ

ው መ/ቤቶች አስፈላጊ ሁኔታዎችን ለማመ በመተባበር ይሰሪ..:፡፡

ዜመ
39:9. የተከራየውን መሬት በራሱ ወይም በህግ አግባብ በውክልና
ወይም የማስተ

የ፻ በተቦሶመ ሰው/ድር።.. የማልማት

3.4 በ[መናዊ መሳሪያና ሌሎች አግባብነት ባላቸው መንገዶች በመጠቀም መፊቱን (ልማት አና
የማረስ፤ ምርትን የመሰብሰብ፤

53.5 በድርጅቱ ስራ አፈፃፀም፤ ስኬትና ፍላጎት ላይ በመመስረት ተጨማሪ መሬት “,

3.0 አሳማኝ በሆነና ለተሻለ ነገር ለአከራይ ከስድ

በመስጠት ኪራይ ስምምነቱን መሰረዝ ይችላል፡፡

አንቀጽ 4

የተከራይ ግዴታዎች

ት ወር የማያንስ ቅድሚያ

4.1 ተከራይ ለተከራየው መ

ት- መልካም እንክብካቤ የማድረግ አና በመሬቱ ላይ የ“; ኑ ሀብቶችን
ያለበት ሲሆን በተለይም ከዚህ የሚከተሉት ሣዴታዎች . “ከራይ ላይ

የመጠበቅ

ዝግጀት ወቅት ሳይመነጠሩ የቀሩትን ዛፎች መጠበቅ
ሰለ. ተዳፋትነት ባለባቸው አካባቢዎች የአፈር መሸርሸርን ለመከላከል አግባ ያላቸው
የአሰራር ዘዴዎችን መጠቀም፣

ከ. ስለ ተፈጥሮ ሀብቶች አጠባበቅ በህግ የተደነገጉ ግዴታዎችን ማክበር ነኦ. አነዚህንም

[ዘበቅላላው ተግባራዊ ማ፤

መሥ ፕርጀክቱ ከመጀመሩ በፊት የአካባቢ ተፅፅኖ ግምገማ ጥ'

' በማካፄድ የጥናተ ሪፖ(

የኢንቨስትመንት መሬት ርክክብ በተፈፀመ ከአራት ወር ባልበለበ ጊዜ ውስጥ "'ኮረብ

6.2 ተከራይ ውል በተፈጸመ በ30 ቀናት ውስጥ በንዑስ አንቀጽ 2.24 ተ ሚያ ክፍያ

፡8 መረከብ አለበት፡፡

4. 3 ከመንግስት አንዲሁም ከሌሎች ኤጀንሲዎች አግባብነት ያላቸው ደሆነ ይህ
የኪራይ ስምምነት ከተፈረመበት ጊዜ ጀምሮ በሚቆጠር የ6 ወራት ጊዜ ሀኮ ተከራይ
መሥፊቱን ማልማት መጀ

በመክፈል መሩ

የተሰጠ

: አለበት፡፡

5.6 በዚህ የውል ስምም

'- ስር ተከራይ ይህ የመሬት ኪራይ ስምምነት ጡል ከተ. ረመበተ ቀን

አንስቶ በአንድ ዓ ጊዜ ውስጥ የመሬቱን 22ኛ ክፍል የማልማት ሣ፡፦ ፦ አለበት
በጠቅላላው የተከራየውን መሬት ይህ ስምምነት ከተፈረመበት ቀ አንስቶ #2
ዓመታት ባልበለጠ ጊዜ ውስጥ የማልማት ፦ አለበተ፡፡

65. የመሬፊተ ኪራይ ውሉ የተፈፃሜነት ጊዜ ሲያበቃ ወይም ሲ',

በመሆኑቻ

‹ፐ|- ጦይም የ, /ዘስትመንገ

ሲሰረዝ ተከራይ በመፊቱ ላይ የተተከሉ ንብ
ባልቤ 8 ውስጥ ጩሬቱን ለአከራይ ያስረክባል
'

ብአሣባቡ በማንሳ- ከ6 ወራገጎ

4.8 ተከራይ ለግብርና ሚኒስቴር በሚቀርብለት ጥያቄ መሰረት ትክክለኛ መረጃ እና የኦ. /ቨሸስት

አንፃ ያቀርባል፡፡
6.ያ የዕፎይታ ጊዜው አንደተጠናቀቀ- የወቅቱን አመታዊ የመፊት ኪራይ ክፍ በዕ( ይታ ገኬቡው

ያልተከፈለውን ድርሻ በመጨመር መሬቱ ለሚገኝበት ክልል ከታህሳስ ወር አ7 › አስከ ሰነ

ዐር ባለው ጊዜ ውስጥ ቀደም ሲል ለገጠር መራ ተፈፃሚነት አንዲኖረዐ በተወሰነው
የኪራይ ተመን መሰረት ክፍያ ይፈፅማል፡፡

68 ተከራይ ይህንን የመሬት ኪራይ ውል ሲፈጽም ከዚህ የውል ሰነድ .

"ባል፡፡

7ር በማያያገ| ተከራየውን
3: መርዛ ግብር ለግብርና ሚኒስቴር 4
መሠረት የአከራይ ፈቃድ ሳይሰጥ ተከራይ በየተኛውም ነታ ቢሆን

አና ቀደም ሲል በአንቀጽ 3 ላይ ላልተቀመጠ ዓላማ ይም አቅድ

መሬት አጠቃቀም የድ

መጠቀም አይችልም፡፡
4.0 ተከራይ በማህበር ስም የተከራየውን መሬት በግል ለማልማት ሲባል ለ“'./ሀሩ አባላጎ
ል. እና ለሶስተኛ ወገን ማከራየት አይችልም፡፡
ኪራይ ውሉ አንዲቋረጥ ያደርጋል፡፡

75 በመቶ ሳይለማ ድር መሬቱን ለሌላ ድርጀት ወይም ሣ/'ብ አሳልፎ

የመስጠት መብት አይኖረውም፡፡

“ከፋ ሆኖ ቢገኝ ያለምንም “መ ሁኔታ

የመ

4.11 የመሬቱ

"ን 75 በመቶ በማልማትና የአከራዩን ፈቃድ ካገ፣ መሬ
፡ አከራይ ጥያቄ በቀረበ ጊዜ አፋጣነ ምላሽ ይሰ".

4.12 ተከራይ የመፊ
ዐ/ይም ሣለሰብ ማዛወር ይችላል
6.13 ይሁን አንጅ ተከራይ ከላይ በንዑስ አንቀጽ 4.11 የተሰጠው መብት ኪኖርህ-| ያላለማውን

መሬት ለሌላ ዐገን ማዛወር አይችልም፡፡
አንቀጽ 5

የአከራይ መብቶች

አከራይ ከዚህ የሚከገ ተጠቃሚ ይሆናለ፡-

ባጠር አና የመከ ተል መብጎ

መጠጣቱን አና መፈፀሙን የ

5.1 ተከራይ ግደ
ይኖረዋል፡፡

ቱ በኪራይ ከተሰጠበት ቀን ጀምሮ የአንድ አመት ጊዜ ሲያበሠ በንዑስ ኣንቀጽ 4.3

መሰረት ያልለሙትን መሬቶች ይወስዳል፡፤ ይህም ተፈፃሚ የሚሆነው ተከራ‹ የ6 ወራት

ቀድመ ማስጠንቀቂያ ተሰጥቶት በአንድ አመት ውስጥ ሳያስተካክል የተረ አንደሆ'' ነጡ፡፡
53. አከራይ ከላይ በስክንቀፅ 5.1 የተሰጠውን መብት በሚጠቀምበት ወጦትተ የተከራ.፥ ተግባራት

አና አንቅስ
5.፤. አሳማኝ በሆነና ለተሻለ ነገር ለተከራይ ከስድስት ወር የማያንስ ቅድሚያ 'ገስጠንተቂያ
በመስጠት ኪራይ ስምምነቱን መሰረዝ ይችላል፡፡
በዚህ የመፊት ኪራይ ውል በተገለፀው መሰረት የመሬት ኪራይ ዋ.» ሊያሳሸል ያሆ ላል:

አንቀፅ 6
የአከራይ ግዴታዎች

6.1 አከራይ
ዘማድረ

መራቱን ከማናቸውም ለሥራው እንቅፋት ከሆኑ ነገር አና ሌሉ” አክሉች ነዛ

ሃ ይህ የመሬት ኪራይ የውል ስምምነት ከተፈረመበት ቀን አንስቶ በ/.፡ ወር ጊዜ

ውስጥ የማስረከብ ግዴታ አለበ
6:2 የሚከናወነውን ከባተኛ የኢንቨስትመንት ስራ ከግምት ውስጥ በማስገባት ተከሪ ከግብር ነዛ
7፤ እቃዎች የቀረጥ ነዛ እና ለውጭ ካምፓኒዎች በኢት( ያ ሕግ.
፲ታልን እ ን ወደወ
ጥቅማጥቅሞች የማስጠበቅ እና የመፈፀም ግዴታ አለበጎ
6.3 ከከራይ በተከራይ በኩል የሚያከናውነውን የመፊት መመንጠር ተግባር በተመለኮ አንዲሁም
በዚህ ስምምነት ሽፋን ያገኘውን አላማ ተግባራዊ ከማድ
አና ከሥራው ዛደጎ

የመደረ ከገቢ የካጊ

በሚፈቀደጡ መሀ

ካ

፦ ፃገር ስለመላክ የተ”

ግ አና ከዚህ ጋር |ያዥ የሆኑ
ንም

ያላቸውን ተግባራት ከመፈፀም የ“;

አይነት የሕሣ ወይም ለሌላ ገደብ የሌለ መሆኑን ያረ
ምርመራ አና ለቅየሳ ስራ በፌ
ተን ፋሲሊቲዎ'
6.5 ተከራይ በውል ባሉበት ግዴታዎች መሠረት መሬቱን በተቀመጡተ የጊዜ ቦች ውስጥ

6.4 ለአፈ ት እና በክልል መንግስ ፦ የምርምር

ማአከላት የሚገ ጎ በክባያ እንዲጠቀም ሁኒታዎሥፕ'

ሳያለማ የቀረ እንደሆነ ወይም በተፈጥሮ ዛብቶች ላይ ጉዳት ካደረሰ ጠይም የከ. . ክፍያውን
በዐ)ቅቱ ካልከፈለ አከራዩ በአነዚሁ ምክንያቶች የኪራይ ውሉን ለማቋረጥ [ሰሃ ይህንን
ጡሳኔውን ቢያንስ ከ6 ወራት ቀደም ብሎ በማስጠንቀቂያ መልክ ለተከራይ መስተ አለበት፡፡
አክራይ ይህንን ጉዳይ ተከታትሎ ካላስታጠቀ/ላስፈፀመ ለተከራዩ ተፀእማሪ '' 9 ወር ጊዜ
ይስጣል፡፡

88 ተከራይ በኪራይ ዘመኑ መፊቱን ሰላማዊና ከሁከት ነዛ በሆነ መንገፍ ማል“
ከማንኛውም አመፅ፤ ረብሻ ወይም አስቸጋሪ የተፈጥሮ' ክስተቶች ለመከላከል (ቅም በላይ

-፣;ፓሥችን ሳይጨምር ያለክፍያ የመተባበር ግዶታ አለበተ፡፡

ስ ው
ሚያ

እኳ
የተከራየውን መሬት ስለማስረከብ

71 አከራይ ይህ ውል ከተፈረመበት ጌዜ አንስቶ በ30 ቀን ውስጥ የመሬቱን ገ* ለተከራይ
ያስረክባል፡፡

7.2 ተከራይ በዕኩፍ: ተገልዖለትም ቢሆን በአርሱ በኩል በሆነ ምክንያት የመፊቱ
የቀረ አንደሆነ አከራይ በዚህ ምክንያት ምንም አይነት ኃላፊት አይጠስ«ኗም፡፡

/.3 በአንቀጽ 2 ንዑስ አንቀጽ 2.2.2 የተጠቀሰው የመሬት ኪራይ የአንድ አመት |.ዲሚያ ክፍያ
አንደተፈሀፀመ የመፊት ርክክብ ይፈፀማል፡፡

ር) ሳይፈፀም

74. የመራቱ ርክክብ ተፈፃሚ የሚሆነው ጠይ! የሚሀናው ይህ ወ›ል ከተፈረመ[በ በ15 ቀናት

ውስጥ ይሆ
አንቀፅ 8
የውል እድሳት እና ማሻሻያ

8.1 ይህ የመሬት ኪራይ ስምምነት በተመሳሳይ የውል ቃሉች

ች መ ተ ሊታደስ
ይጥላል፡፡

8.2 ተከራይ ስምምነ
አለበት፡፡

6 ማደስ ከፈለገ የውል ዘመነ- ከመጠናቀቁ ከ6 በ)ራገ በፊት (6) /፦ ማሳወቅ

አንቀፅ 9
ውል የሚቋረጥባቸው ምክንያቶች

ምክንያቶች ሊቋረጥ ይችላል

ይህ የሥሬት ኪራይ ጡል ስምምነት ከዚህ በታች በተዘረዘሩ

9.1 የመሬት ኪራይ የውል ዘመን ሲያ

89.2 አከራይ ከአቅም በላይ በሆነ- ምክንያ
9.3. ተከራይ የስድስት ወር የፅሑፍ ማስጠንቀቂያ ሰጥቶም ቢሆን አከራይ በ1 ውል ስር

ኮች መሬቱን ለተከራይ ሳያስረክብ የተረ አን« )

የተካተቱትን ማናቸውንም ግዴታዎች ወይም ቃልኪዳኖች ሳያከብር የቀረ አንደህ

984 ተከራይ አመታዊ የኪራይ እና ሌሎች የግብር ክባ;ያዎችን ለሁለት ተከታ 5: አመታት
ሳይከና:ል የተረ እንደሆነ፤

95 ተከራይ በአከራይ በኩል የ6 ወራት ቅድመ ማስጠንቀቂያ በመስጠት | |ዩ. የውል

ዕም ተጠይቆም ቢሆን ይህንን ሳይፈዕም (

96 በንዑስ አንተጽ 54 መሰረት ለተሻለ ነገር አከራይ የኪራይ ውሉን ለማቋረጥ ሳብ ያለው
መሆ'ነን በመጥቀስ የ6 ወራት ቅድመ ማስጠንቀቂያ .

“ዴታዎ

፡# በማክበር አ" ። እን''፣ነ፤

9./ በንዑስ አንቀጽ 3.8 መሰረት ለተሻለ ነገር ተከራይ የኪራይ ውሉን ለማፈረጥ' /ሳብ ያለው
መሆኑን በመጥቀስ የ6 ወራት ቅድመ ማስጠንቀቂያ ሲሰጥ፣

አንቀጽ 10
የውል መቋረጥ ሂደት ውጤቶች
101 የመሬት ኪራይ ውሉ ሲቋረጥ ተከራይ
ከሚሆንበት ቀን ጀምር' በ6 ጠራ?ጎ

የተከራየውን መሬት የውሉ መ” ተፈነጫ

- ጊዜ ውስጥ ለአከራይ መመለስ አለበጎ
102 ይህ የኪራይ ውል ስምምነት በተከራዩ በዚህ ስምምነት በአንቀዕ 9.:3 መስረት ... ፀቦአከራዩ
968 መሠረት በማናቸውም ምክን፤

በሚሜቋረጥበት ጠቅት አከራይ “ሬቱ ላይ

የተከናጠነ "ጋ ያላቸው ማሻሻያዎችና ወጪዎች በወቅቱ የገበያ ሃ.ጋ ማንኛ.” የተከራይ
ዕዳሥፕ ከተከፈሉ በኋላ ለተከራይ ይከፍላል፡፡
103. ይሀ ስምምነት ከላይ በአንቀፅ 94፤ 9.5 አና 9.7 ከተዘረዘሩት ምክን“ ›*- መካከል

በማናቸውም መነሻነጎ

ያቋረጠ አንደሆነ እንዲህ ባለው ምክንያት  አከሪ-. ለተከራይ
የሜከናለው አይኖርም፡፡

10.8 ይህ የመሬት ኪራይ ውል በሚቋረጥበት ወቅት በመሬቱ ላይ ያሉ ንብረገ በድርኗር
ለመግዛት ለአከራይ ቅድሚያ ይሰጠዋል። አከራዩ ካልፊለገ ተከራይ ን4. 5ጎ- አንስፋ
የመውሰድ መብቱ የተጠበቀ ነው፡፡

አንቀፅ 11

ምዝገባ
ይህ የመሬፐ ኪራይ ስምምነት ስልጣን በተሰጠው አካል መመዝገብ እና መሥዕደቅ ግዴ. የለበትም

(“ዚህ ውል ስምምነት ቅጅ ፣ ሃኘልባ ሰአከራይ፣፤
ለኢንቨስትመንት ኮሚሽን እና ሌሎ አካላት በአከራይ በሜሰጥ ሸፔ ዞሀብ40 አማካኘ ለትብብር

ያመት ዘንድ አንዲላኩ ይደረጋል፡፡

ለወረዳ፤ ለፋይ'/ስሳ ጽ/ቤት

አንቀፅ 12
ገዥ ሕግ

በዚ.ህሀ ስምምነት ስር ስራዎችን የሚገዛው የኢትዮጵያ ሕግ ይሆናል፡፡

አንቀፅ 13
ከአቅም በላይ የሆኑ ሁኔታዎች

ከአዋም በላይ የሆኑ ገዮጵያ የፍትሐብሔር ጠሃ

ሰላማዊ ለሆነ አጠቃቀም የተገባ ቃል

አከራይ በተከራየው መሬት ላይ ያለውን የባለቤትነት እና የንብረት መብቶች ያረጋግጣል በመሆኑም

ተከራይ መሬቱን ሰላማዊ በሆነ መልኩ በይዞታው እንደ

ይ አና ይህንንም ያለሶ:"ንም

ሊጠቀምበት አንደሚ ጋግጣል፡፡
አንቀፅ 15
የቀን መቁጠሪያ
ት ዓላማ የኢትዮጵያ ቀን መቁጠሪያ ተፈፃሚነት ይኖረዋል፡፡
አንቀፅ 16

የስምምነቱ አባሪዎች
የስምምነቱ አባሪ ሲሆነ የውሉ አካል ተ

181. የተከራየው መሬት ሳይት ፕላን

ች የተዘረዘሩት ሰነ

‹7ጦው ይወሰዳሰ

16.2 የአካባቢ ጥበቃ ስነምግባር

አንቀፅ 17
አለመግባባትን ስለመፍታት
ኪራይ ስምምነቱ ጋር በተያያዘ ወይም ስምምነቱን 1ገትሉ በአከራይ አና በተ፤..‹-.ዌይ መካከል

አለመግባባተ በሜከስ

ከመፊት

ሁለቱም ተዋዋይ ወገኖች አለመግባባቱን ሰላማዊ በሀ'' መልኩ አና

የሚሜችሉትን ጥረት ሁሉ ያደ

ለሁለቱም ዐ)ገኖች በሚጠቅ

ሁኔታ አለመግባባቱ ሊፈታ ካልቻለ ጉዳዩ በኢትዮጵያ የፌዴራል ዓህቤት የሚታይ ይሆናል

መልኩ ለመ ር

ለ አንዲህ ባለ

አንቀፅ 18
ጽ/ቤት ስለማቀቋቋምና እና ማስጠንቀቂያዎች

ሁጽጵያ ውስጥ አንደ አስፈላጊነቱ ወይም ሥራዎቹን ለማከናበን “ሂያየመቸው
ይመሰርታል ለአከራይም ያሳው
ነት ተዋዋይ ዐገኖች መካከል ለአንዱ የሜላክ ደብዳቤ አና 'ክስጠንቀቂያ
በአንሣሃሊ[ኛ ወይም በአማርኛ ፈንቋ በተ! " ፅጡባ: አማካኝነጎ
ምምነት መግቢያ ላይ በተጠቀሰው አድ

18.1 ተከራይ ከ)
መልኩ ፳/ቤ

182 ከዚህ ስምም

ይሆናል፡፡ አ7;ህ ያለውም

4] በፖስ፡ ሀሠላካል፡፡

ዕጠጡባ: በአካል ጠዉ

አንቀዕ 19
ውሉ የሚፀናበት ቀን
ማለትም ከተፈረመበት 23/7፲2ዐዐ2 ፍፖ', "ምር' የሀና

ይህ የኪራይ ስምምነት ለ 22 አመ

ይሆናል፡፡ ተፈዛሚገሃቱም በ 22/77/2ዐ2ፀ ያበቃ,

. ተከራይ
ጥጋ ግሮ ኢንዱስትሪ
“ያሚጠሊ' ዘሆ”ውነት ዓለምነህ ባይነስ)]ባለ ሀ ”

አከራይ
ግብርና ሜኒስቴር

ወጀሪሪን "

«3//ዌ.] ሪፓ
.234፡፡ፈ5ደሪ፤

